Cite as 2017 Ark. 9


                 SUPREME COURT OF ARKANSAS
                                         No.   CR-97-401


WILLIE GASTER DAVIS, JR.                          Opinion Delivered January   19, 2017
                       APPELLANT
                                            PRO SE SECOND PETITION TO
V.                                          REINVEST JURISDICTION IN THE
                                            TRIAL COURT TO CONSIDER A
STATE OF ARKANSAS                           PETITION FOR WRIT OF ERROR
                                            CORAM NOBIS
                                   APPELLEE [DESHA COUNTY CIRCUIT COURT,
                                            NO. 21CR-95-110]


                                                  PETITION DENIED.

                                        PER CURIAM


        In 1996, petitioner Willie Gaster Davis, Jr. was found guilty by a jury of first-degree

 murder, theft of property, and false imprisonment. He was sentenced to an aggregate term

 of life imprisonment. We affirmed. Davis v. State, 330 Ark. 76, 953 S.W.2d 559 (1997).

        In 2007, Davis filed in this court a pro se petition to reinvest jurisdiction in the trial

 court in the case to consider a petition for writ of error coram nobis. The petition was

 denied. Davis v. State, CR-97-401 (Ark. Jan. 31, 2008) (unpublished per curiam), reh’g

 denied. (Ark. Apr. 10, 2008).

        Now before us is Davis’s second coram-nobis petition filed October 19, 2016. The

 petition for leave to proceed in the trial court is necessary because the trial court can

 entertain a petition for writ of error coram nobis after a judgment has been affirmed on

 appeal only after we grant permission. Newman v. State, 2009 Ark. 539, 354 S.W.3d 61. A

 writ of error coram nobis is an extraordinarily rare remedy. State v. Larimore, 341 Ark. 397,
                                     Cite as 2017 Ark. 9

17 S.W.3d 87 (2000). Coram-nobis proceedings are attended by a strong presumption that

the judgment of conviction is valid. Id. The function of the writ is to secure relief from a

judgment rendered while there existed some fact that would have prevented its rendition if

it had been known to the trial court and which, through no negligence or fault of the

defendant, was not brought forward before rendition of the judgment. Newman, 2009 Ark.
539, 354 S.W.3d 61. The petitioner has the burden of demonstrating a fundamental error

of fact extrinsic to the record. Roberts v. State, 2013 Ark. 56, 425 S.W.3d 771.

       The writ is allowed only under compelling circumstances to achieve justice and to

address errors of the most fundamental nature. Id. A writ of error coram nobis is available

for addressing certain errors that are found in one of four categories: (1) insanity at the time

of trial, (2) a coerced guilty plea, (3) material evidence withheld by the prosecutor, or (4) a

third-party confession to the crime during the time between conviction and appeal. Howard

v. State, 2012 Ark. 177, 403 S.W.3d 38.

       In his 2007 petition, Davis asserted a violation of Brady v. Maryland, 373 U.S. 83

(1963). A Brady violation is established when material evidence favorable to the defense is

wrongfully withheld by the State. Pitts v. State, 336 Ark. 580, 986 S.W.2d 407 (1999) (per

curiam). In Strickler v. Greene, 527 U.S. 263 (1999), the Supreme Court revisited Brady and

declared that when the petitioner contends that material evidence was not disclosed to the

defense, the petitioner must show that “there is a reasonable probability that, had the

evidence been disclosed to the defense, the result of the proceeding would have been

different.” Strickler, 527 U.S. at 280 (quoting United States v. Bagley, 473 U.S. 667, 682

(1985)).

                                               2
                                      Cite as 2017 Ark. 9

       In Strickler, the Court also set out the three elements of a true Brady violation: (1) the

evidence at issue must be favorable to the accused, either because it is exculpatory, or

because it is impeaching; (2) the evidence must have been suppressed by the State, either

willfully or inadvertently; and (3) prejudice must have ensued. Strickler, 527 U.S. 263; see

Howard, 2012 Ark. 177, 403 S.W.3d 38. Impeachment evidence that is material, as well as

exculpatory evidence, falls within the Brady rule. Bagley, 473 U.S. 667.

       The Brady violation alleged by Davis in the 2007 petition was his contention that

certain evidence and a laboratory report had been withheld from the defense at his trial.

The evidence concerned the absence of his hair on the victim or the lack of a match of hairs

found on the victim to him. The report, by a fingerprint examiner, concerned fingerprints,

or the lack of them, on the victim’s keys. This court held that Davis had not established a

Brady violation in that he had not asserted that the evidence at issue was withheld from the

defense; he argued only that it had not been presented to the jury at trial or was never

developed through testing. Also, Davis did not present facts to support his claim to satisfy

the second element of a Brady violation. Moreover, even if withheld, the evidence that

Davis portrayed as exculpatory would not have prevented the judgment had it been

disclosed, considering the evidence adduced at trial and contained in Davis’s own

description of the events pertaining to the offenses. Davis, CR 97-401, slip op. at 2. We

noted in the opinion declining to grant leave to proceed in the trial court with a coram-

nobis petition that, if testing had failed to identify Davis’s fingerprints or hair, or testing had

shown the hairs or any fingerprints belonged to another individual, and that evidence had

been presented to the jury, the evidence would not have served to raise a reasonable

                                                3
                                    Cite as 2017 Ark. 9

probability that the judgment of conviction would not have been rendered. Davis’s having

been in the car with the victim and his proximity to her at the house where her body was

found were well established by the evidence, regardless of any contact the victim or her

keys may have had with another person. The fact that someone else had handled the keys

or had left hairs on the victim would not have implicated another person in the murder or

cast any doubt on the inferences to be drawn from Davis’s interactions with the victim as

portrayed in the testimony. Davis, CR 97-401, slip op. at 2.

       In his second petition, Davis again contends that the State violated Brady. He

reiterates some of the grounds considered by this court in the first petition. He also asserts

that the State withheld seventeen cigarette butts collected at the crime scene and did not

submit those cigarette butts for DNA testing and that the State’s action constituted the

withholding of information from the defense that persons other than he were at the crime

scene. Davis points to testimony at trial that no lighted cigarettes were found at the scene

to suggest that the cigarettes found at the scene were significant evidence.

       Davis further alleges that the State withheld hair-analysis evidence. Davis concedes

that he presented this claim in his first petition to this court and that it was rejected as a

ground for the writ. He argues that it should be considered again because he now has proof

that the evidence was material and that he was prejudiced by the actions of the State. Davis

alleges that he discovered the evidence when this court directed the Arkansas State Crime

Laboratory to release certain information that Davis had requested pursuant to Arkansas

Code Annotated section 12-12-312 (Repl. 2003). See Davis v. Deen, 2014 Ark. 313, at 3,

437 S.W.3d 694, 695.

                                              4
                                     Cite as 2017 Ark. 9

       In its response to this second coram-nobis petition, the State argues that, although

Davis may have acquired information as a result of his requests for written material in recent

litigation, it does not excuse his delay of almost twenty years in seeking the information.

The State further urges this court to dismiss the petition as an abuse of the writ because it is

dubious that Davis could not have been aware, by examining the discovery information

obtained at trial in 1996, that cigarette butts were collected at the scene at the same time

the hairs were collected. The State contends that the claim concerning the cigarette butts

could have been raised in Davis’s first coram-nobis petition if he had been more diligent.

The State also asserts that the totality of the evidence demonstrates that the outcome of the

trial would not have been different had there been evidence introduced at trial that cigarette

butts were collected at the crime scene because there was evidence that many people had

been known to frequent the house where the victim’s body was found.

       We do not find that Davis has established a Brady violation. Even if Davis had

provided facts to show that there was evidence withheld by the State, and we cannot say

that he has done so, he has not demonstrated with those facts that there is a reasonable

probability that the outcome of the trial would have been different had that evidence been

available at trial. At most, Davis has suggested that the presence of multiple cigarette butts

at the house would have shown that many people had been at the residence. As there was

testimony that the house was in disarray, the circumstances do not suggest that the presence

of multiple cigarette butts would be pertinent to the ultimate issue of Davis’s guilt or

innocence.




                                               5
                                    Cite as 2017 Ark. 9

       Witness Traci Noble testified at Davis’s trial that on April 21, 1995, she and the

victim, Nikki Muse, were driving in Dumas when some boys on a street corner flagged

them down. Noble and Muse allowed the three boys to enter the backseat of the vehicle,

and Noble and Muse said that they were looking for a man named Madden. Noble testified

that the three boys led them to a dead-end street. The boy seated on Noble’s side of the

car pulled her out of the car, grabbed the gold chains she was wearing, and demanded her

money. Noble testified that the boy on Muse’s side of the vehicle “[did] the same thing

with her, Nikki.” Noble later identified the man behind her who took her chains as Willie

Spencer. She thought the boy in the middle, who ran away, was named Bryan. The third

boy, who was identified as Davis, pushed Muse into the passenger seat, got into the driver’s

seat, and drove away. Noble saw Davis demand money from Muse, who in turn gave

money to him. Noble testified that there was no doubt in her mind that Muse did not want

to go with Davis and that she never saw Muse alive again. Noble made an in-court

identification of Davis as the man who demanded money from Muse and drove away with

her. After Noble managed to escape from Spencer, she contacted the police. At the police

station, Noble was shown a photo lineup and identified Davis as the man who drove off

with Muse.

       Spencer testified that on April 21, 1995, he was standing around with Willie Davis

and Bryan Woods on a street in Dumas. He said that two girls approached them driving a

white car and that Noble asked them if they wanted to go riding and if they knew where

Madden lived. The boys got into the backseat of car and directed the girls to a dead-end

street where Spencer grabbed Noble and took her chains. Woods then ran away. Spencer

                                             6
                                    Cite as 2017 Ark. 9

testified that he demanded money from Noble, but that he returned her chains to her.

Spencer saw Davis get out of the car, telling Muse “to scoot over,” adding that Davis

“[m]ight of did choke [Muse].” Spencer was then presented with his testimony from his

own trial, where he testified that Davis “wasn’t acting right. As soon as the car stopped . .

. he said this is a robbery and he just grabbed her.” Spencer also testified that he knew that

Muse did not want to leave with Davis, and that it was Davis who directed the girls to the

street where they stopped. A police officer found a vehicle matching the description of the

missing white car parked in front of a house. Inside the house, police discovered Davis,

who appeared to be asleep, on a couch with Muse sprawled beside him on the couch. Muse

was dead with blood coming from her vaginal and anal areas. At this time, Davis came up

off the couch and said, “Did you get the other two.” When asked who he was talking

about, he said, “Willie Spencer and Bryant [sic]. They left with the other girl.” While in

custody, Davis gave a statement that was admitted at trial. In the statement, Davis admitted

that he told Muse to give him the money that she had and that he told her to move to the

passenger seat of the car. Davis said that they rode around looking for Noble and Spencer

and that Muse later consented to having sex. The medical examiner testified that Muse had

neck injuries consistent with manual strangulation and that her injuries also suggested that

she had been sexually assaulted. See Davis, 330 Ark. at 78–80, 953 S.W.2d at560–61.

       When considering a Brady violation, we look at the significance of the evidence that

was alleged to have been concealed from the defense weighed against the totality of the

evidence to determine if the evidence at issue would have been such as to have prevented

rendition of the judgment had the evidence been available at the time of trial. Smith v.

                                              7
                                      Cite as 2017 Ark. 9

State, 2015 Ark. 188, 461 S.W.3d 345 (per curiam); Goff v. State, 2012 Ark. 68, 398 S.W.3d
896 (per curiam); Sanders v. State, 2011 Ark. 199 (per curiam). We further consider the

cumulative effect of the allegedly suppressed evidence to determine whether the evidence

that was alleged to have been suppressed was material to the guilt or punishment of the

defendant. Goff, 2012 Ark. 68, 398 S.W.3d 896. Here, the evidence adduced at trial was

sufficient to establish that Davis had committed the offenses. His claim of a Brady violation

does not establish that there was evidence withheld to meet the threshold requirements of

a Brady violation that was both material and prejudicial such as to have prevented rendition

of the judgment had it been known at the time of trial. It is the petitioner’s burden to

demonstrate that there is a reasonable probability that the judgment of conviction would

not have been rendered, or would have been prevented, had the information been disclosed

at trial. Wilson v. State, 2014 Ark. 273 (per curiam).

       With respect to the State’s claim that this second petition constitutes an abuse of the

writ, a court has the discretion to determine whether the renewal of a petitioner’s application

for the writ, when there are additional facts presented in support of the same grounds, will

be permitted. Swanigan v. State, 2016 Ark. 109, at 3, 485 S.W.3d 695, 697 (per curiam).

Due process does not require a court to entertain an unlimited number of petitions to

reinvest jurisdiction in the trial court to consider a petition for writ of error coram nobis in

a particular case. Grant v. State, 2015 Ark. 323, at 5–6, 469 S.W.3d 356, 360 (per curiam).

Even if it could be said that Davis has presented additional facts concerning the hairs and

cigarette butts discovered as the result of his recent litigation to obtain all the records of the

crime lab, we cannot say that he has stated cause to reinvest jurisdiction in the trial court to

                                                8
                                    Cite as 2017 Ark. 9

consider a petition for writ of error coram nobis.        One shows a Brady violation by

demonstrating that the favorable evidence could reasonably be taken to put the whole case

in such a different light as to undermine confidence in the verdict. Ratchford v. State, 2015
Ark. 309, at 7, 468 S.W.3d 274, 278–79 (per curiam), cert. denied, 136 S. Ct. 1460 (2016);

see also Kyles v. Whitley, 514 U.S. 419 (1995). Davis has not made that showing.

       Petition denied.




                                             9